 



EXHIBIT 10.25
KELLOGG COMPANY 2003 LONG-TERM INCENTIVE PLAN
(amended and restated as of December 8, 2006)
     1. Purpose. The purpose of the 2003 Long-Term Incentive Plan, as amended
and restated in its entirety as of December 8, 2006, is to further and promote
the interests of Kellogg Company, its Subsidiaries and its share owners by
enabling the Company and its Subsidiaries to attract, retain and motivate
employees and officers or those who will become employees or officers, and to
align the interests of those individuals and the Company’s share owners. To do
this, the Plan offers performance-based incentive awards and equity-based
opportunities providing such employees and officers with a proprietary interest
in maximizing the growth, profitability and overall success of the Company and
its Subsidiaries.
     2. Definitions. Unless the context clearly indicates otherwise, for
purposes of the Plan, the following terms shall have the following meanings:
     2.1 “Award” means an award or grant made to a Participant under Sections 6,
7, 8 and/or 9 of the Plan.
     2.2 “Award Agreement” means the agreement executed by a Participant
pursuant to Sections 3.2 and 16.7 of the Plan in connection with the granting of
an Award.
     2.3 “Board” means the Board of Directors of Kellogg Company, as constituted
from time to time.
     2.4 “Code” means the Internal Revenue Code of 1986, as in effect and as
amended from time to time, or any successor statute thereto, together with any
rules, regulations and interpretations promulgated thereunder or with respect
thereto.
     2.5 “Committee” means the committee of the Board designated to administer
the Plan, as described in Section 3 of the Plan.
     2.6 “Common Stock” means the Common Stock, par value $0.25 per share, of
the Company or any security of the Company issued by the Company in substitution
or exchange therefor.
     2.7 “Company” means Kellogg Company, a Delaware corporation, or any
successor corporation to Kellogg Company.
     2.8 “Disability” means disability as defined in the Participant’s then
effective employment agreement, or if the Participant is not then a party to an
effective employment agreement with the Company which defines disability,
“Disability” means disability as determined by the Committee in accordance with
standards and procedures similar to those under the Company’s long-term
disability plan, if any. Subject to the first sentence of this Section 2.8, at
any time that the Company does not maintain a long-term disability plan,
“Disability” shall mean any physical or mental disability which is determined to
be total and permanent by a physician selected in good faith by the Company.
     2.9 “Exchange Act” means the Securities Exchange Act of 1934, as in effect
and as amended from time to time, or any successor statute thereto, together
with any rules, regulations and interpretations promulgated thereunder or with
respect thereto.
     2.10 “Fair Market Value” of a share of Common Stock means, with respect to
any date, the officially quoted closing price of the Common Stock on the New
York Stock Exchange—Composite Transactions Tape on such date, provided that if
there shall be no sales of shares reported on such date, the Fair Market Value
of a share of Common Stock on such date shall be deemed to be the officially
quoted closing price of the Common Stock on such Composite Tape for the last
preceding date on which sales of shares were reported.

 



--------------------------------------------------------------------------------



 



     2.11 “Incentive Stock Option” means any stock option granted pursuant to
the provisions of Section 6 of the Plan (and the relevant Award Agreement) that
is intended to be (and is specifically designated as) an “incentive stock
option” within the meaning of Section 422 of the Code.
     2.12 “Non-Qualified Stock Option” means any stock option granted pursuant
to the provisions of Section 6 of the Plan (and the relevant Award Agreement)
that is not an Incentive Stock Option.
     2.13 “Participant” means any individual who is selected from time to time
under Section 5 to receive an Award under the Plan.
     2.14 “Performance Units” means the units granted under Section 9 of the
Plan and the relevant Award Agreement.
     2.15. “Performance Share Units” means units granted under Section 9 of the
Plan and the relevant Award Agreement.
     2.16 “Plan” means this Kellogg Company 2003 Long-Term Incentive Plan, as
set forth herein and as in effect and as amended from time to time (together
with any rules and regulations promulgated by the Committee with respect
thereto).
     2.17 “Restricted Shares” means an Award of restricted shares of Common
Stock granted pursuant to the provisions of Section 8 of the Plan and the
relevant Award Agreement.
     2.18 “Restricted Share Units” means an Award granted pursuant to the
provisions of Section 8 of the Plan and the relevant Award Agreement.
     2.19 “Retirement” means the voluntary retirement by the Participant from
active employment with the Company and its Subsidiaries on or after the
attainment of normal retirement age under Company-sponsored pension or
retirement plans, or any other age with the consent of the Board.
     2.20 “Stock Appreciation Right” means an Award described in Section 7.2 of
the Plan and granted pursuant to the provisions of Section 7 of the Plan.
     2.21 “Subsidiary(ies)” means any corporation (other than the Company) in an
unbroken chain of corporations, including and beginning with the Company, if
each of such corporations, other than the last corporation in the unbroken
chain, owns, directly or indirectly, more than fifty percent (50%) of the voting
stock in one of the other corporations in such chain.
     3. Administration.
     3.1 The Committee. The Plan shall be administered by the Compensation
Committee of the Board, as constituted from time to time.
     3.2 Plan Administration and Plan Rules. The Committee is authorized to
construe and interpret the Plan and to promulgate, amend and rescind rules and
regulations relating to the implementation, administration and maintenance of
the Plan. Subject to the terms and conditions of the Plan, the Committee shall
make all determinations necessary or advisable for the implementation,
administration and maintenance of the Plan including, without limitation, (a)
selecting the Plan’s Participants, (b) making Awards in such amounts and form as
the Committee shall determine, (c) imposing such restrictions, terms and
conditions upon such Awards as the Committee shall deem appropriate, and
(d) correcting any technical defect(s) or technical omission(s), or reconciling
any technical inconsistency(ies), in the Plan and/or any Award Agreement. The
Committee may designate persons other than members of the Committee to carry out
the day-to-day ministerial administration of the Plan under such conditions and
limitations as it may prescribe, except that the Committee shall not delegate
its authority with regard to the selection for participation in the Plan and/or
the granting of any Awards to Participants who are subject to Section 16 of the
Exchange Act. The Committee may, in its sole discretion, delegate its authority
to one or more senior executive officers for the purpose of making

 



--------------------------------------------------------------------------------



 



Awards to Participants who are not subject to Section 16 of the Exchange Act.
The Committee’s determinations under the Plan need not be uniform and may be
made selectively among Participants, whether or not such Participants are
similarly situated. Any determination, decision or action of the Committee in
connection with the construction, interpretation, administration, implementation
or maintenance of the Plan shall be final, conclusive and binding upon all
Participants and any person(s) claiming under or through any Participants. The
Company shall effect the granting of Awards under the Plan, in accordance with
the determinations made by the Committee, by execution of written agreements
and/or other instruments in such form as is approved by the Committee.
     3.3 Liability Limitation. Neither the Board, the Committee, nor any
delegatee described in Section 3.2 above, nor any member of either, shall be
liable for any act, omission, interpretation, construction or determination made
in good faith in connection with the Plan (or any Award Agreement), and the
members of the Board and the Committee shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, attorneys’ fees) arising or resulting therefrom
to the fullest extent permitted by law and/or under any directors and officers
liability insurance coverage which may be in effect from time to time.
     4. Term of Plan/Common Stock Subject to Plan.
     4.1 Term of Incentive Stock Options. Incentive Stock Options may not be
granted following February 21, 2013, which is the ten-year anniversary of the
Board’s adoption of the 2003 Long-Term Incentive Plan.
     4.2 Common Stock. The maximum number of shares of Common Stock in respect
of which Awards may be granted or paid out under the Plan, subject to adjustment
as provided in this Section, Section 4.3 and Section 13.2 of the Plan, shall not
exceed the total of (a) 25 million shares; plus (b) the total number of shares
of Common Stock with respect to which no Awards have been granted under the
Kellogg Company 2001 Long-Term Incentive Plan (the “2001 Plan”) on the Effective
Date; plus (c) the total number of shares of Common Stock as to which Awards
granted under the 2001 Plan terminate or expire without being fully exercised or
used. In addition, in the event of a change in the Common Stock of the Company
that is limited to a change in the designation thereof to “Capital Stock” or
other similar designation, or to a change in the par value thereof, or from par
value to no par value, without increase or decrease in the number of issued
shares, the shares resulting from any such change shall be deemed to be the
Common Stock for purposes of the Plan. Common Stock which may be issued under
the Plan may be either authorized and unissued shares or issued shares which
have been reacquired by the Company (in the open-market or in private
transactions) and which are being held as treasury shares. No fractional shares
of Common Stock shall be issued under the Plan.
     4.3 Computation of Available Shares. For the purpose of computing the total
number of shares of Common Stock available for Awards under the Plan, there
shall be counted against the limitations set forth in Section 4.2 of the Plan
(subject to the remainder of this Section and Section 13.2) the maximum number
of shares of Common Stock issued upon exercise or settlement of Awards granted
under Sections 6 and 7 of the Plan, the number of shares of Common Stock issued
under grants of Restricted Shares pursuant to Section 8 of the Plan and the
maximum number of shares of Common Stock issued or issuable under grants or
payments of Performance Units pursuant to Section 9 of the Plan, in each case
determined as of the date on which such Awards are granted, or issued, as
applicable. If any Awards expire unexercised or are forfeited, surrendered,
cancelled, terminated or settled in cash in lieu of Common Stock, the shares of
Common Stock which were theretofore subject (or potentially subject) to such
Awards shall again be available for Awards under the Plan to the extent of such
expiration, forfeiture, surrender, cancellation, termination or settlement of
such Awards. In addition, any shares of Common Stock exchanged or otherwise used
by a Participant as full or partial payment for an Award (including any shares
withheld or deducted for tax withholding purposes), shall be added to the shares
available for Awards under the Plan.
     5. Eligibility. Individuals eligible for Awards under the Plan shall
consist of employees and officers, or those who will become employees or
officers, of the Company and/or its Subsidiaries whose performance or
contribution, in the sole discretion of the Committee, benefits or will benefit
the Company or any Subsidiary.
     6. Stock Options.
     6.1 Terms and Conditions. Stock options granted under the Plan shall be in
respect of Common Stock and may be in the form of Incentive Stock Options or
Non-Qualified Stock Options (sometimes referred to collectively herein as

 



--------------------------------------------------------------------------------



 



the “Stock Option(s))”. Such Stock Options shall be subject to the terms and
conditions set forth in this Section 6 and any additional terms and conditions,
not inconsistent with the express terms and provisions of the Plan, as the
Committee shall set forth in the relevant Award Agreement.
     6.2 Grant. Stock Options may be granted under the Plan in such form as the
Committee may from time to time approve. Stock Options may be granted alone or
in addition to other Awards under the Plan or in tandem with Stock Appreciation
Rights. Special provisions shall apply to Incentive Stock Options granted to any
employee who owns (within the meaning of Section 422(b)(6) of the Code) more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or its parent corporation or any Subsidiary of the Company,
within the meaning of Sections 424(e) and (f) of the Code (a “10% Share Owner”).
     6.3 Exercise Price. The exercise price per share of Common Stock subject to
a Stock Option shall be determined by the Committee; provided, however, that the
exercise price of a Stock Option shall not be less than one hundred percent
(100%) of the Fair Market Value of the Common Stock on the grant date of such a
Stock Option; provided, further, however, that, in the case of a 10% Share
Owner, the exercise price of an Incentive Stock Option shall not be less than
one hundred ten percent (110%) of the Fair Market Value of the Common Stock on
the grant date.
     6.4 Term. The term of each Stock Option shall be such period of time as is
fixed by the Committee; provided, however, that the term of any Stock Option
shall not exceed ten (10) years (five (5) years, in the case of a 10% Share
Owner receiving an Incentive Stock Option) after the date immediately preceding
the date on which the Stock Option is granted.
     6.5 Method of Exercise. A Stock Option may be exercised, in whole or in
part, by giving written notice of exercise to the Secretary of the Company, or
the Secretary’s designee, specifying the number of shares to be purchased. Such
notice shall be accompanied by payment in full of the exercise price in cash, by
certified check, bank draft, electronic transfer, or money order payable to the
order of the Company, if permitted by the Committee in its sole discretion, by
surrendering (or attesting to the ownership of) shares of Common Stock already
owned by the Participant for at least six (6) months (if acquired in a
transaction with the Company), or, if permitted by the Committee (in its sole
discretion) and applicable law, by delivery of, alone or in conjunction with a
partial cash or instrument payment, some other form of payment acceptable to the
Committee. Payment instruments shall be received by the Company subject to
collection. The proceeds received by the Company upon exercise of any Stock
Option may be used by the Company for general corporate purposes. Any portion of
a Stock Option that is exercised may not be exercised again. The shares issued
to an optionee for the portion of any Stock Option exercised by attesting to the
ownership of shares shall not exceed the number of shares issuable as a result
of such exercise (determined as though payment in full therefor were being made
in cash) less the number of shares for which attestation of ownership is
submitted. The value of owned shares submitted (directly or by attestation) in
full or partial payment for the shares purchased upon exercise of a Stock Option
shall be equal to the aggregate Fair Market Value of such owned shares on the
date of the exercise of such Stock Option.
     6.6 Exercisability. Any Stock Option granted under the Plan shall become
exercisable on such date or dates as determined by the Committee (in its sole
discretion) at any time and from time to time in respect of such Stock Option
and set forth in the Award Agreement. Notwithstanding anything to the contrary
contained in this Section 6.6, such Stock Option shall become one hundred
percent (100%) exercisable as to the aggregate number of shares of Common Stock
underlying such Stock Option upon the death, Disability or Retirement of the
Participant.
     6.7 Tandem Grants. If Non-Qualified Stock Options and Stock Appreciation
Rights are granted in tandem, as designated in the relevant Award Agreements,
the right of a Participant to exercise any such tandem Stock Option shall
terminate to the extent that the shares of Common Stock subject to such Stock
Option are used to calculate amounts or shares receivable upon the exercise of
the related tandem Stock Appreciation Right.
     6.8 Reload Provision. The Committee may provide in any Award Agreement that
if the optionee exercises a Stock Option using shares (either actually or by
attestation) held for at least six (6) months (if acquired in a transaction with
the Company) and/or elects to have shares withheld to satisfy the Company’s
withholding obligations, the optionee will then receive a new option covering
the number of shares used to exercise and/or satisfy withholding obligations.
Such option will have a per share exercise price equal to the then Fair Market
Value of the shares, and will be subject to such terms and conditions as the
Committee, in its sole discretion, may determine. Nothing in this Section 6.8
will

 



--------------------------------------------------------------------------------



 



restrict the Committee’s ability to fix or limit in an Award Agreement the
maximum number of shares available under any new option granted pursuant to an
Award Agreement.
     7. Stock Appreciation Rights.
     7.1 Terms and Conditions. The grant of Stock Appreciation Rights under the
Plan shall be subject to the terms and conditions set forth in this Section 7
and any additional terms and conditions, not inconsistent with the express terms
and provisions of the Plan, as the Committee shall set forth in the relevant
Award Agreement.
     7.2 Stock Appreciation Rights. A Stock Appreciation Right is an Award
granted with respect to a specified number of shares of Common Stock entitling a
Participant to receive an amount equal to the excess of the Fair Market Value of
a share of Common Stock on the date of exercise over the Fair Market Value of a
share of Common Stock on the grant date of the Stock Appreciation Right,
multiplied by the number of shares of Common Stock with respect to which the
Stock Appreciation Right shall have been exercised.
     7.3 Grant. A Stock Appreciation Right may be granted in addition to any
other Award under the Plan or in tandem with or independent of a Non-Qualified
Stock Option.
     7.4 Date of Exercisability. In respect of any Stock Appreciation Right
granted under the Plan, unless otherwise (a) determined by the Committee (in its
sole discretion) at any time and from time to time in respect of any such Stock
Appreciation Right, or (b) provided in the Award Agreement, a Stock Appreciation
Right may be exercised by a Participant, in accordance with and subject to all
of the procedures established by the Committee, in whole or in part at any time
and from time to time during its specified term. Notwithstanding the preceding
sentence, in no event shall a Stock Appreciation Right be exercisable prior to
the date which is six (6) months after the date on which the Stock Appreciation
Right was granted or prior to the exercisability of any Non-Qualified Stock
Option with which it is granted in tandem. The Committee may also provide, as
set forth in the relevant Award Agreement and without limitation, that some
Stock Appreciation Rights shall be automatically exercised and settled on one or
more fixed dates specified therein by the Committee.
     7.5 Form of Payment. Upon exercise of a Stock Appreciation Right, payment
may be made in cash, in Restricted Shares or in shares of unrestricted Common
Stock, or in any combination thereof, as the Committee, in its sole discretion,
shall determine and provide in the relevant Award Agreement.
     7.6 Tandem Grant. The right of a Participant to exercise a tandem Stock
Appreciation Right shall terminate to the extent such Participant exercises the
Non-Qualified Stock Option to which such Stock Appreciation Right is related.
     8. Restricted Shares and Restricted Share Units.
     8.1 Terms and Conditions. Grants of Restricted Shares and Restricted Share
Units shall be subject to the terms and conditions set forth in this Section 8
and any additional terms and conditions, not inconsistent with the express terms
and provisions of the Plan, as the Committee shall set forth in the relevant
Award Agreement. Restricted Shares and Restricted Share Units may be granted
alone or in addition to any other Awards under the Plan. Restricted Share Units
shall be similar to Restricted Shares, except that no shares will be actually
granted on the date of the Award. Subject to the terms of the Plan, the
Committee shall determine the number of Restricted Shares and Restricted Share
Units to be granted to a Participant and the Committee may provide or impose
different terms and conditions on any particular Restricted Share or Restricted
Share Units grant made to any Participant. With respect to each Participant
receiving an Award of Restricted Shares, there shall be issued a stock
certificate (or certificates) in respect of such Restricted Shares. Such stock
certificate(s) shall be registered in the name of such Participant, shall be
accompanied by a stock power duly executed by such Participant, and shall bear,
among other required legends, the following legend:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including, without limitation,
forfeiture events) contained in the Kellogg Company 2003 Long-Term Incentive
Plan and an Award Agreement entered into between the registered owner hereof and
Kellogg Company. Copies of such Plan and Award Agreement are on file in the
office of the Secretary of Kellogg Company, One Kellogg Square, Battle Creek, MI
49016. Kellogg Company will furnish to the recordholder of the certificate,
without

 



--------------------------------------------------------------------------------



 



charge and upon written request at its principal place of business, a copy of
such Plan and Award Agreement. Kellogg Company reserves the right to refuse to
record the transfer of this certificate until all such restrictions are
satisfied, all such terms are complied with and all such conditions are
satisfied.”
Such stock certificate evidencing such shares shall, in the sole discretion of
the Committee, be deposited with and held in custody by the Company until the
restrictions thereon shall have lapsed and all of the terms and conditions
applicable to such grant shall have been satisfied.
     8.2 Restricted Share Grants. A grant of Restricted Shares is an Award of
shares of Common Stock granted to a Participant, subject to such restrictions,
terms and conditions as the Committee deems appropriate, including, without
limitation, (a) restrictions on the sale, assignment, transfer, hypothecation or
other disposition of such shares, (b) the requirement that the Participant
deposit such shares with the Company while such shares are subject to such
restrictions, and (c) the requirement that such shares be forfeited upon
termination of employment for specified reasons within a specified period of
time or for other reasons (including, without limitation, the failure to achieve
designated performance goals). A grant of Restricted Share Units shall contain
similar restrictions, terms and conditions, to the extent appropriate.
     8.3 Restriction Period. In accordance with Sections 8.1 and 8.2 of the Plan
and unless otherwise determined by the Committee (in its sole discretion) at any
time and from time to time, Restricted Shares and Restricted Share Units shall
only become unrestricted and vested in the Participant in accordance with such
vesting schedule relating to such Restricted Shares and Restricted Share Units,
if any, as the Committee may establish in the relevant Award Agreement (the
“Restriction Period”). During the Restriction Period, such stock shall be and
remain unvested and a Participant may not sell, assign, transfer, pledge,
encumber or otherwise dispose of or hypothecate such Award. Upon satisfaction of
the vesting schedule and any other applicable restrictions, terms and
conditions, the Participant shall be entitled to receive payment of the
Restricted Shares or a portion thereof, as the case may be, as provided in
Section 8.4 of the Plan. Restricted Share Units may be paid in cash, shares of
Common Stock or any combination thereof, as determined by the Committee.
     8.4 Payment of Restricted Share Grants. After the satisfaction and/or lapse
of the restrictions, terms and conditions established by the Committee in
respect of a grant of Restricted Shares and Restricted Share Units, a new or
additional certificate, without the legend set forth in Section 8.1 of the Plan,
for the number of shares of Common Stock which are no longer subject (or deemed
subject) to such restrictions, terms and conditions shall, as soon as
practicable thereafter, be delivered to the Participant.
     8.5 Share Owner Rights. A Participant shall have, with respect to the
shares of Common Stock underlying a grant of Restricted Shares (but not under
Restricted Share Units), all of the rights of a share owner of such stock
(except as such rights are limited or restricted under the Plan or in the
relevant Award Agreement). Any stock dividends paid in respect of unvested
Restricted Shares or unvested Restricted Share Units (if the Committee
determines, in its discretion, to award dividend equivalents on Restricted Share
Units) shall be treated as additional Restricted Shares or Restricted Share
Units and shall be subject to the same restrictions and other terms and
conditions that apply to the unvested Restricted Shares or unvested Restricted
Share Units in respect of which such stock dividends are issued.
     9. Performance Units and Performance Share Units.
     9.1 Terms and Conditions. Performance Units and Performance Share Units
shall be subject to the terms and conditions set forth in this Section 9 and any
additional terms and conditions, not inconsistent with the express provisions of
the Plan, as the Committee shall set forth in the relevant Award Agreement.
     9.2 Performance Unit Grants. A Performance Unit is an Award of units (with
each unit representing such monetary amount or value as is designated by the
Committee in the Award Agreement) granted to a Participant, subject to such
terms and conditions as the Committee deems appropriate, including, without
limitation, the requirement that the Participant forfeit such units (or a
portion thereof) in the event certain performance criteria or other conditions
are not met within a designated period of time. A Performance Share Unit shall
have an initial value equal to the Fair Market Value of a share of Common Stock
as of the date of grant.

 



--------------------------------------------------------------------------------



 



     9.3 Grants. Performance Units and Performance Share Units may be granted
alone or in addition to any other Awards under the Plan. Subject to the terms of
the Plan, the Committee shall determine the number of Performance Units and
Performance Share Units to be granted to a Participant and the Committee may
impose different terms and conditions on any particular Performance Units and
Performance Share Units granted to any Participant.
     9.4 Performance Goals and Performance Periods. Participants receiving a
grant of Performance Units and Performance Share Units shall only earn into and
be entitled to payment in respect of such Awards if the Company and/or the
Participant achieves certain performance goals (the “Performance Goals”) during
and in respect of a designated performance period (the “Performance Period”).
The Performance Goals and the Performance Period shall be established by the
Committee, in its sole discretion. The Committee shall establish Performance
Goals for each Performance Period prior to, or as soon as practicable after, the
commencement of such Performance Period. The Committee shall also establish a
schedule or schedules for Performance Units and Performance Share Units setting
forth the portion of the Award which will be earned or forfeited based on the
degree of achievement, or lack thereof, of the Performance Goals at the end of
the relevant Performance Period. In setting Performance Goals, the Committee may
use, but shall not be limited to, such measures as total share owner return,
return on equity, net earnings growth, sales or revenue growth, cash flow,
comparisons to peer companies, individual or aggregate Participant performance
or such other measure or measures of performance as the Committee, in its sole
discretion, may deem appropriate. Such performance measures shall be defined as
to their respective components and meaning by the Committee (in its sole
discretion). During any Performance Period, the Committee shall have the
authority to adjust the Performance Goals and/or the Performance Period in such
manner as the Committee, in its sole discretion, deems appropriate at any time
and from time to time. At the discretion of the Committee, Participants holding
Performance Share Units may be entitled to receive dividend equivalents with
respect to the dividends declared, subject to any restrictions determined by the
Committee.
     9.5 Payment of Units. With respect to each Performance Unit and Performance
Share Unit, the Participant shall, if the applicable Performance Goals have been
achieved, or partially achieved, as determined by the Committee in its sole
discretion, by the Company and/or the Participant during the relevant
Performance Period, be entitled to receive payment in an amount equal to the
designated value of each Performance Unit and Performance Share Unit times the
number of such units so earned. Payment in settlement of earned Performance
Units and Performance Share Unit shall be made as soon as practicable following
the conclusion of the respective Performance Period in cash, in unrestricted
Common Stock, or in Restricted Shares, or in any combination thereof, as the
Committee in its sole discretion, shall determine and provide in the relevant
Award Agreement.
     10. Deferral Elections/Tax Reimbursements/Other Provisions.
     10.1 Deferrals. The Committee may permit or require a Participant to elect
to defer receipt of any payment of cash or any delivery of shares of Common
Stock or other item that would otherwise be due to such Participant by virtue of
the exercise, earn out or settlement of any Award made under the Plan. If any
such election is permitted or required, the Committee shall establish rules and
procedures for such deferrals. The Committee may also provide in the relevant
Award Agreement for a tax reimbursement cash payment to be made by the Company
in favor of any Participant in connection with the tax consequences resulting
from the grant, exercise, settlement, or earn out of any Award made under the
Plan.
     10.2 Performance-Based Awards. Performance Units, Restricted Shares, and
other Awards subject to performance criteria that are intended to be “qualified
performance-based compensation” within the meaning of Section 162(m) of the Code
shall be paid solely on account of the attainment of one or more
pre-established, objective performance goals within the meaning of Section
162(m) and the regulations thereunder. Until otherwise determined by the
Committee, the performance goals shall be the attainment of pre-established
levels of (or pre-established changes or improvements in) any of net sales, net
income, market price per share, earnings per share, return on equity, return on
capital employed, return on invested capital, cash flow, discounted cash flow,
cumulative cash flow, operating profit, gross or pre-tax profits, post-tax
profits, gross or net margins, consolidated net income, unit sales volume,
economic value added, costs, production, unit production volume, improvements in
financial ratings, regulatory compliance, achievement of balance sheet or income
statement objectives, market or category share, total return to share owners
(including both the market value of the Company’s stock and dividends thereon)
and the extent to which strategic and business goals are met. The payout of any
such Award to a Covered Employee may be reduced, but not increased, based on the
degree of attainment of other performance criteria or otherwise at the

 



--------------------------------------------------------------------------------



 



discretion of the Committee. For purposes of the Plan, “Covered Employee” has
the same meaning as set forth in Section 162(m) of the Code.
     10.3 Maximum Yearly Awards. The maximum annual Common Stock amounts in this
Section 10.3 are subject to adjustment under Section 13.2 and are subject to the
Plan maximum under Sections 4.2 and 4.3.
     10.3.1 Performance-Based Awards. The maximum amount payable in respect of
Performance Units, performance-based Restricted Shares and other Awards in any
calendar year may not exceed 1,000,000 shares of Common Stock (or the then
equivalent Fair Market Value thereof) in the case of any individual Participant.
Further, the aggregate number of Performance Units, performance-based Restricted
Shares and other Awards (excluding Awards granted under Section 6 and Section 7)
granted to Participants under this Plan shall not exceed 5,000,000 shares of
Common Stock.
     10.3.2 Stock Options and SARs. Each individual Participant may not receive
in any calendar year Awards of Options or Stock Appreciation Rights exceeding
2,000,000 underlying shares of Common Stock.
     11. Dividend Equivalents. In addition to the provisions of Section 8.5 of
the Plan, Awards of Stock Options, and/or Stock Appreciation Rights, may, in the
sole discretion of the Committee and if provided for in the relevant Award
Agreement, earn dividend equivalents. In respect of any such Award which is
outstanding on a dividend record date for Common Stock, the Participant shall be
credited with an amount equal to the amount of cash or stock dividends that
would have been paid on the shares of Common Stock covered by such Award had
such covered shares been issued and outstanding on such dividend record date.
The Committee shall establish such rules and procedures governing the crediting
of such dividend equivalents, including, without limitation, the amount, the
timing, form of payment and payment contingencies and/or restrictions of such
dividend equivalents, as it deems appropriate or necessary.
     12. Non-transferability of Awards. Unless otherwise provided in the Award
Agreement, no Award under the Plan or any Award Agreement, and no rights or
interests herein or therein, shall or may be assigned, transferred, sold,
exchanged, encumbered, pledged, or otherwise hypothecated or disposed of by a
Participant or any beneficiary(ies) of any Participant, except by testamentary
disposition by the Participant or the laws of intestate succession. No such
interest shall be subject to execution, attachment or similar legal process,
including, without limitation, seizure for the payment of the Participant’s
debts, judgments, alimony, or separate maintenance. Unless otherwise provided in
the Award Agreement, during the lifetime of a Participant, Stock Options and
Stock Appreciation Rights are exercisable only by the Participant.
     13. Changes in Capitalization and Other Matters.
     13.1 No Corporate Action Restriction. The existence of the Plan, any Award
Agreement and/or the Awards granted hereunder shall not limit, affect or
restrict in any way the right or power of the Board or the share owners of the
Company to make or authorize (a) any adjustment, recapitalization,
reorganization or other change in the Company’s or any Subsidiary’s capital
structure or its business, (b) any merger, consolidation or change in the
ownership of the Company or any Subsidiary, (c) any issue of bonds, debentures,
capital, preferred or prior preference stocks ahead of or affecting the
Company’s or any Subsidiary’s capital stock or the rights thereof, (d) any
dissolution or liquidation of the Company or any Subsidiary, (e) any sale or
transfer of all or any part of the Company’s or any Subsidiary’s assets or
business, or (f) any other corporate act or proceeding by the Company or any
Subsidiary. No Participant, beneficiary or any other person shall have any claim
against any member of the Board or the Committee, the Company or any Subsidiary,
or any employees, officers, share owners or agents of the Company or any
Subsidiary, as a result of any such action.
     13.2 Recapitalization Adjustments. In the event of a dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, Change of Control or exchange of Common Stock or other securities of
the Company, or other corporate transaction or event affects the Common Stock
such that an adjustment is necessary or appropriate in order to prevent dilution
or enlargement of benefits or potential benefits intended to be made available
under the Plan, the Board shall equitably adjust (i) the number of shares of
Common Stock or other securities of the Company (or number and kind of other
securities or property) with respect to which Awards may be granted, (ii) the
maximum limitation upon Options, Performance Units and performance-based

 



--------------------------------------------------------------------------------



 



Restricted Shares that may be granted to any individual participant, (iii) the
number of shares of Common Stock or other securities of the Company (or number
and kind of other securities or property) subject to outstanding Awards, and
(iv) the exercise price with respect to any Stock Option, or make provision for
an immediate cash payment to the holder of an outstanding Award in consideration
for the cancellation of such Award.
     13.3 Mergers. If the Company enters into or is involved in any merger,
reorganization, Change of Control or other business combination with any person
or entity (a “Merger Event”), the Board may, prior to such Merger Event and
effective upon such Merger Event, take such action as it deems appropriate,
including, but not limited to, replacing such Stock Options with substitute
stock options and/or stock appreciation rights in respect of the shares, other
securities or other property of the surviving corporation or any affiliate of
the surviving corporation on such terms and conditions, as to the number of
shares, pricing and otherwise, which shall substantially preserve the value,
rights and benefits of any affected Stock Options or Stock Appreciation Rights
granted hereunder as of the date of the consummation of the Merger Event.
Notwithstanding anything to the contrary in the Plan, if any Merger Event or
Change of Control occurs, the Company shall have the right, but not the
obligation, to cancel each Participant’s Stock Options and/or Stock Appreciation
Rights and to pay to each affected Participant in connection with the
cancellation of such Participant’s Stock Options and/or Stock Appreciation
Rights, an amount equal to the excess of the Fair Market Value, as determined by
the Board, of the Common Stock underlying any unexercised Stock Options or Stock
Appreciation Rights (whether then exercisable or not) over the aggregate
exercise price of such unexercised Stock Options and/or Stock Appreciation
Rights.
Upon receipt by any affected Participant of any such substitute stock options,
stock appreciation rights (or payment) as a result of any such Merger Event,
such Participant’s affected Stock Options and/or Stock Appreciation Rights for
which such substitute options and/or stock appreciation rights (or payment) were
received shall be thereupon cancelled without the need for obtaining the consent
of any such affected Participant.
     14. Change of Control Provisions.
     14.1 Impact of Event. Notwithstanding any other provision of the Plan to
the contrary, in the event of a Change in Control:

  (i)   Any Stock Options and Stock Appreciation Rights outstanding as of the
date such Change in Control is determined to have occurred, and which are not
then exercisable and vested, shall become fully exercisable and vested;     (ii)
  The restrictions and deferral limitations applicable to any Restricted Shares
shall lapse, and such Restricted Shares shall become free of all restrictions
and become fully vested and transferable;     (iii)   All Performance Units
shall be considered to be earned and payable in full, and any deferral or other
restriction shall lapse and such Performance Units shall be settled in cash
(with the value being determined by the Committee, in its sole discretion) as
promptly as is practicable; and     (iv)   The Committee may also make
additional adjustments and/or settlements of outstanding Awards as it deems
appropriate and consistent with the Plan’s purposes.

     14.2 Definition of Change in Control. For purposes of the Plan, a “Change
in Control” shall mean the happening of any of the following events:

  (i)   An acquisition after the date hereof by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 20% or more of either (a) the then outstanding shares
of common stock of the Company (the “Outstanding Company Common Stock”) or
(b) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); excluding, however, the following:
(1) any acquisition directly from the Company, other than an acquisition by
virtue of the exercise of a conversion privilege unless the security being so
converted was itself acquired directly from the Company or approved by the
Incumbent Board (as defined below), (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or

 



--------------------------------------------------------------------------------



 



      related trust) sponsored or maintained by the Company or any entity
controlled by the Company, (4) any acquisition by an underwriter temporarily
holding Company securities pursuant to an offering of such securities, or
(5) any acquisition pursuant to a transaction which complies with clauses (1),
(2) and (3) of subsection (iii) of this Section 14.2; or

  (ii)   A change in the composition of the Board such that the individuals who,
as of the effective date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this Section, that any individual who becomes a member of the Board subsequent
to the effective date of the Plan, whose election, or nomination for election by
the Company’s share owners, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso), either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination shall be considered as though such individual were a member of the
Incumbent Board; but, provided further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board shall not be so considered as a member of the
Incumbent Board; or     (iii)   Consummation of a reorganization, merger or
consolidation (or similar transaction), a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity (“Corporate Transaction”); in each case, unless
immediately following such Corporate Transaction (1) all or substantially all of
the individuals and entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 60% of, respectively, the outstanding shares of common
stock, and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (2) no Person (other than the Company, any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, 20% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors, except to the extent that such ownership existed
prior to the Corporate Transaction, and (3) individuals who were members of the
Incumbent Board at the time of the Board’s approval of the execution of the
initial agreement providing for such Corporate Transaction will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or     (iv)   The approval by the
share owners of the Company of a complete liquidation or dissolution of the
Company.

     14.3 Change in Control or Other Cash-Out. Notwithstanding any other
provision of the Plan, during the 60-day period from and after a Change in
Control (the “Exercise Period”), if the Committee shall determine at the time of
grant or thereafter, a Participant shall have the right, whether or not the
Option is fully exercisable in lieu of the payment of the option price for the
shares of Common Stock being purchased under the Option and by giving notice to
the Company, to elect (within the Exercise Period) to surrender all or part of
the Option to the Company and to receive cash, within 30 days of such election,
in an amount equal to the amount by which the Change in Control Price (as
defined below) per share of Common Stock on the date of such election shall
exceed the exercise price per share of Common Stock under the Option (the
“Spread”) multiplied by the number of shares of Common Stock granted under the
Option as to which the right granted under this Section 14.3 shall have been
exercised. In addition, the Committee shall also have the authority to otherwise
require that any option be surrendered by the holder thereof for cancellation by
the Company, with the holder to receive a cash payment equal to the Spread.

 



--------------------------------------------------------------------------------



 



     14.4 Change in Control Price. For purposes of the Plan, “Change in Control
Price” means the higher of (i) the highest reported sales price, regular way, of
a share of Common Stock in any transaction reported on the New York Stock
Exchange Composite Tape or other national exchange on which such shares are
listed during the 60-day period prior to and including the date of a Change in
Control, or (ii) if the Change in Control is the result of a tender or exchange
offer or a Corporate Transaction, the highest price per share of Common Stock
paid in such tender or exchange offer or Corporate Transaction; provided,
however, that in the case of Incentive Stock Options and Stock Appreciation
Rights relating to Incentive Stock Options, the Change in Control Price shall be
in all cases the Fair Market Value of the Common Stock on the date such
Incentive Stock Option or Stock Appreciation Right is exercised. To the extent
that the consideration paid in any such transaction described above consists all
or in part of securities or other noncash consideration, the value of such
securities or other noncash consideration shall be determined in the sole
discretion of the Board.
     15. Amendment, Suspension, and Termination.
     15.1 In General. The Board may suspend or terminate the Plan (or any
portion thereof) at any time and may amend the Plan at any time and from time to
time in such respects as the Board may deem advisable to ensure that any and all
Awards conform to or otherwise reflect any change in applicable laws or
regulations, or to permit the Company or the Participants to benefit from any
change in applicable laws or regulations, or in any other respect the Board may
deem to be in the best interests of the Company or any Subsidiary. No such
amendment, suspension or termination shall (a) subject to Section 16.6,
materially adversely affect the rights of any Participant under any outstanding
Stock Options, Stock Appreciation Rights, Performance Units, or Restricted Share
grants, without the consent of such Participant, (b) make any change that would
disqualify the Plan, or any other plan of the Company or any Subsidiary intended
to be so qualified, from the benefits provided under Section 422 of the Code, or
any successor provisions thereto, or (c) except as contemplated by Section 13,
revise the exercise price of any outstanding Stock Option or increase the number
of shares available for Awards pursuant to Section 4.2 without share owner
approval. In addition, the Company will obtain share owner approval of any
modification of the Plan or Awards to the extent required by applicable laws or
regulations or the regulations of any stock exchange upon which the Common Stock
is then listed.
     15.2 Award Agreement Modifications. Subject to Section 15.1, the Committee
may (in its sole discretion) amend or modify at any time and from time to time
the terms and provisions of any outstanding Stock Options, Stock Appreciation
Rights, Performance Units, or Restricted Share grants, in any manner to the
extent that the Committee under the Plan or any Award Agreement could have
initially determined the restrictions, terms and provisions of such Stock
Options, Stock Appreciation Rights, Performance Units, and/or Restricted Share
grants, including, without limitation, changing or accelerating (a) the date or
dates as of which such Stock Options or Stock Appreciation Rights shall become
exercisable, (b) the date or dates as of which such Restricted Share grants
shall become vested, or (c) the performance period or goals in respect of any
Performance Units. Subject to Section 16.6, no such amendment or modification
shall, however, materially adversely affect the rights of any Participant under
any such Award without the consent of such Participant.
     16. Miscellaneous.
     16.1 Tax Withholding. The Company shall have the right to deduct from any
payment or settlement under the Plan, including, without limitation, the
exercise of any Stock Option or Stock Appreciation Right, or the delivery,
transfer or vesting of any Common Stock or Restricted Shares, any domestic or
foreign federal, state, local or other taxes of any kind which the Committee, in
its sole discretion, deems necessary to be withheld to comply with the Code
and/or any other applicable law, rule or regulation. Shares of Common Stock may
be used to satisfy any such tax withholding. Such Common Stock shall be valued
based on the Fair Market Value of such stock as of the date the tax withholding
is required to be made, such date to be determined by the Committee. In
addition, the Company shall have the right to require payment from a Participant
to cover any applicable withholding or other employment taxes due upon any
payment or settlement under the Plan.
     16.2 No Right to Employment. Neither the adoption of the Plan, the granting
of any Award, nor the execution of any Award Agreement, shall confer upon any
employee of the Company or any Subsidiary any right to continued employment with
the Company or any Subsidiary, as the case may be, nor shall it interfere in any
way with the right, if any, of the Company or any Subsidiary to terminate the
employment of any employee at any time for any reason.

 



--------------------------------------------------------------------------------



 



     16.3 Unfunded Plan. The Plan shall be unfunded and the Company shall not be
required to segregate any assets in connection with any Awards under the Plan.
Any liability of the Company to any person with respect to any Award under the
Plan or any Award Agreement shall be based solely upon the contractual
obligations that may be created as a result of the Plan or any such Award
Agreement. No such obligation of the Company shall be deemed to be secured by
any pledge of, encumbrance on, or other interest in, any property or asset of
the Company or any Subsidiary. Nothing contained in the Plan or any Award
Agreement shall be construed as creating in respect of any Participant (or
beneficiary thereof or any other person) any equity or other interest of any
kind in any assets of the Company or any Subsidiary or creating a trust of any
kind or a fiduciary relationship of any kind between the Company, any Subsidiary
and/or any such Participant, any beneficiary thereof or any other person.
     16.4 Payments to a Trust. The Committee is authorized to cause to be
established a trust agreement or several trust agreements or similar
arrangements from which the Committee may make payments of amounts due or to
become due to any Participants under the Plan.
     16.5 Other Company Benefit and Compensation Programs. Payments and other
benefits received by a Participant under an Award made pursuant to the Plan
shall not be deemed a part of a Participant’s compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Company or any Subsidiary unless expressly
provided in such other plans or arrangements, or except where the Board
expressly determines in writing that inclusion of an Award or portion of an
Award should be included to accurately reflect competitive compensation
practices or to recognize that an Award has been made in lieu of a portion of
competitive annual base salary or other cash compensation. Awards under the Plan
may be made in addition to, in combination with, or as alternatives to, grants,
awards or payments under any other plans or arrangements of the Company or its
Subsidiaries. The existence of the Plan notwithstanding, the Company or any
Subsidiary may adopt such other compensation plans or programs and additional
compensation arrangements as it deems necessary to attract, retain and motivate
employees.
     16.6 Listing, Registration and Other Legal Compliance. No Awards or shares
of the Common Stock shall be required to be issued or granted under the Plan
unless legal counsel for the Company shall be satisfied that such issuance or
grant will be in compliance with all applicable securities laws and regulations
and any other applicable laws or regulations. The Committee may require, as a
condition of any payment or share issuance, that certain agreements,
undertakings, representations, certificates, and/or information, as the
Committee may deem necessary or advisable, be executed or provided to the
Company to assure compliance with all such applicable laws or regulations.
Certificates for shares of the Restricted Shares and/or Common Stock delivered
under the Plan may be subject to such stock-transfer orders and such other
restrictions as the Committee may deem advisable under the rules, regulations,
or other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Common Stock is then listed, and any applicable laws. In
addition, if, at any time specified herein (or in any Award Agreement or
otherwise) for (a) the making of any Award, or the making of any determination,
(b) the issuance or other distribution of Restricted Shares and/or Common Stock,
or (c) the payment of amounts to or through a Participant with respect to any
Award, any law, rule, regulation or other requirement of any governmental
authority or agency shall require either the Company, any Subsidiary or any
Participant (or any estate, designated beneficiary or other legal representative
thereof) to take any action in connection with any such determination, any such
shares to be issued or distributed, any such payment, or the making of any such
determination, as the case may be, shall be deferred until such required action
is taken. With respect to persons subject to Section 16 of the Exchange Act,
transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3 promulgated under the Exchange Act. In addition, the
Company or Committee may, at the time of grant or thereafter, impose additional
or different conditions or take other actions with respect to Awards made to
Participants in countries outside of the United States of America, to the extent
required or made advisable by applicable laws and regulations.
     16.7 Award Agreements. Each Participant receiving an Award under the Plan
may enter into an Award Agreement with the Company in a form specified by the
Committee. Each such Participant shall then agree to the restrictions, terms and
conditions of the Award set forth therein and in the Plan. An Award Agreement
may provide that, notwithstanding any other provision in this Plan to the
contrary, if the Participant breaches provisions in the Award Agreement during
or after the Participant’s employment, then the Participant will forfeit and/or
repay all Awards (whether unvested or vested) and profits realized on the
exercise of Stock Options.





--------------------------------------------------------------------------------



 



     16.8 Designation of Beneficiary. Each Participant to whom an Award has been
made under the Plan may designate a beneficiary or beneficiaries to exercise any
Stock Option or to receive any payment which under the terms of the Plan and the
relevant Award Agreement may become exercisable or payable on or after the
Participant’s death. At any time, and from time to time, any such designation
may be changed or cancelled by the Participant without the consent of any such
beneficiary. Any such designation, change or cancellation must be on a form
provided for that purpose by the Committee and shall not be effective until
received by the Committee. If no beneficiary has been designated by a deceased
Participant, or if the designated beneficiaries have predeceased the
Participant, the beneficiary shall be the Participant’s estate. If the
Participant designates more than one beneficiary, any payments under the Plan to
such beneficiaries shall be made in equal shares unless the Participant has
expressly designated otherwise, in which case the payments shall be made in the
shares designated by the Participant.
     16.9 Leaves of Absence/Transfers. The Committee shall have the power to
promulgate rules and regulations and to make determinations, as it deems
appropriate, under the Plan in respect of any leave of absence from the Company
or any Subsidiary granted to a Participant. Without limiting the generality of
the foregoing, the Committee may determine whether any such leave of absence
shall be treated as if the Participant has terminated employment with the
Company or any such Subsidiary. If a Participant transfers within the Company,
or to or from any Subsidiary, such Participant shall not be deemed to have
terminated employment as a result of such transfers.
     16.10 Governing Law. The Plan and all actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware,
without reference to the principles of conflict of laws thereof. Any titles and
headings herein are for reference purposes only, and shall in no way limit,
define or otherwise affect the meaning, construction or interpretation of any
provisions of the Plan.
     16.11 Effective Date. The Plan (as amended and restated) shall be effective
as of December 8, 2006. No awards may be granted under the plan after
February 21, 2013 (or such earlier date that the Plan may be terminated by the
Board), but the term and exercise of Awards granted theretofore may extend
beyond that date.
     As originally adopted by the Board on February 21, 2003, and amended and
restated by the Board, on December 8, 2006.
KELLOGG COMPANY
One Kellogg Square
Battle Creek, MI 49016-3599

 